          Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 1 of 61



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    LARRY KLAYMAN,

          Plaintiff,

    v.                                                     Case No. 1:19-cv-02793-TSC

    THOMAS FITTON, et al.

          Defendants.


               DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT
           OF MOTION TO DECLARE PLAINTIFF A VEXATIOUS LITIGANT

         Defendants Thomas J. Fitton (“Fitton”), James F. Peterson (“Peterson”), Paul J. Orfanedes

(“Orfanedes”) and Christopher J. Farrell (“Farrell”), by counsel and pursuant to LCvR 7, hereby

file this Reply Memorandum in support of their Motion to Declare Plaintiff a Vexatious Litigant.

I.       INTRODUCTION

         Like each complaint filed by Plaintiff Larry Klayman (“Klayman”), his Opposition1

consists solely of unsupported assertions. For example, Klayman did not voluntarily resign from

Judicial Watch, Inc. (“JW”) to run for the U.S. Senate. He was forced out and provided with an

opportunity to save his reputation. Instead, he engaged in 14 years of frivolous litigation designed

to harass the Defendants. Not a single claim alleged against Fitton, Orfanedes or Farrell has been

successful. 2 Yet Klayman continues to name them as defendants without any supporting facts.

Even here, Klayman resurrects tired and disproven allegations like a fraudulent building fund or


1
        It is not clear whether Klayman’s Opposition is actually at issue. Filed on January 29, 2020,
the Opposition was Entered in Error due to a Notice of Error issued by the Clerk of this Court with
instructions to refile the paper with corrections. Klayman did not comply with the Clerk’s Notice
of Error. Pursuant to LCvR 5.4(g)(2), the Opposition is not deemed to be filed. However, out of
an abundance of caution, the Defendants file this Reply Memorandum.
2
        This action is the first case naming Peterson as a defendant.
         Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 2 of 61



that Fitton stated his dismissal was due to a sexual harassment complaint. 3 As established by the

detailed argument and evidence in the Motion, Klayman is a vexatious litigant.

II.    KLAYMAN’S “VOLUNTARY”                   RESIGNATION           WAS      TO     AVOID      AN
       INVESTIGATION

       Ignoring all evidence to the contrary, Klayman persists in stating that he left JW to run for

the U.S. Senate. Opposition at pp. 2, 3 and 13. Klayman’s charade of litigation is based primarily

on this false assertion. The actual circumstances of his separation from JW are:

           •   In a May 2003 meeting with Fitton and Orfanedes, Klayman disclosed a copy of

               the complaint for divorce filed by his wife, Stephanie DeLucca, alleging he

               physically assaulted her and was pursuing a romantic relationship with a JW

               employee. Exhibit A at 1830 and 1837; Exhibit B at 2508; Exhibit C at p. 2; Exhibit

               D at 3180-85, 3189.

           •   During the May 2003 meeting, Klayman admitted that he was in love with the

               employee and that the allegations regarding physical assault of his spouse were

               accurate. Id.

           •   On the following day, during a lunch with Fitton and Orfanedes, Klayman was

               informed that he would have to resign or face an investigation into his potential

               misuse of JW assets, his pursuit of a relationship with a JW staff member and the

               spousal abuse allegations. Exhibit A at 1830; Exhibit B at 2516-17.

           •   Klayman blamed his former spouse for ruining his employment with JW by

               including the allegations of his wrongful conduct in her complaint. Exhibit D at

               3189-90.



3
        This assertion borders on the humorous as the only evidence he can produce shows that
Fitton affirmed his dismissal was not due to a sexual harassment complaint.
                                                2
         Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 3 of 61



A jury of his peers heard all the evidence and rejected his version of the events in Klayman v.

Judicial Watch, Inc., et al., Case No. 1:06-cv-670-CKK (D.D.C.) and awarded damages to JW for

the false advertising. Exhibit E.

       JW never disclosed the explanation for his separation until Klayman filed the 2006 lawsuit.

He forced JW to explain the circumstances of separation to counter Klayman’s false advertising

campaign designed to return him to the organization.

III.   KLAYMAN DOES NOT EXPLAIN ANY BASIS FOR THE MULTIPLE
       LAWSUITS OR THE MERITLESS CLAIMS

       Defendants’ Motion is supported by 19 meritless lawsuits and 37 exhibits that show

Klayman’s vexatious nature and tactics. In response, Klayman asserts that Defendants are to blame

because the actions “say[] nothing about Plaintiff Klayman, other than that he exercises his

constitutional right to seek redress from the courts for the wrongs committed against him.” This

assertion is wrong. Klayman has NEVER put forth any facts to prove any wrong committed against

him by any of these Defendants. To oppose this Motion, he does not provide any evidence to show

that even a single claim had merit. Klayman’s allegations regarding these Defendants are all

manufactured and false. As shown in the Motion, several courts commented on the abusive

litigation tactics employed by Klayman. See e.g., factual summaries for Case 2, Case 5 and Case

14 in the Defendants’ Motion.

       Klayman’s reliance on the current case is similarly without merit. As explained in the

Motion to Dismiss for failure to state a claim, the Complaint alleges no fact to show that

Defendants uttered any defamatory statement regarding Klayman. [Docket No. 4] In a tacit

admission, Klayman retreated to a request that he be permitted to find support for a claim through

discovery.




                                                3
         Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 4 of 61



III.   KLAYMAN’S EXPERIENCE AND LICENSE TO PRACTICE LAW IN THIS
       JURISDICTION MAKE HIM A UNIQUE PRO SE LITIGANT

       Klayman’s Opposition relies on case law applying the vexatious litigant standard to non-

lawyer pro se plaintiffs. This case law is inapposite because it relates to pro se plaintiffs with no

legal education. Klayman is not the normal pro se plaintiff. He is a trial attorney with over 43 years

of experience. Opposition at fn1. Klayman’s self-described experience includes a stint as a “federal

prosecutor of the Antitrust Division of the U.S. Department of Justice, where he was on the trial

team that broke up the AT&T monopoly.” Complaint ¶ 4. He has been counsel in at least 350

cases before this Court. Klayman’s litigation efforts are supported by a staff of attorneys and

paralegals charging $695.00/hour. Opposition at p. 12. Klayman is not entitled to cloak himself

with the mantle of an ordinary pro se litigant.

       In Duru v. Mitchell, 289 F. Supp. 3d 112 (D.D.C. 2018), a true pro se plaintiff sued various

defendants in one case in this court, and apparently one case in Texas. The moving parties sought

a declaration of vexatious litigant but “failed to allege particularized facts” regarding the litigation

against them and “failed to apply the framework for a vexatious litigant injunction.” Id. at 117.

That is not the case before this Court. Defendants provided detailed facts showing 19 meritless

cases that provide extensive evidence from which the Court can make factual findings supporting

the standard for a vexatious litigant. Given the number and content of these cases, Klayman cannot

seek safe harbor in Rogers v. Johnson-Norman, 514 F. Supp. 2d 50, 53 (D.D.C. 2007), where no

pattern of harassment was found from a single case. See also Speleos v. McCarthy, 201 B.R. 325,

330 (D.D.C. 1996) (moving party relied on a single decision in which the alleged vexatious litigant

was a defendant).

       The evidence and argument presented permit this Court to examine the number and content

of filings. The factual summaries and related orders show how Plaintiff’s actions are harassing.


                                                   4
         Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 5 of 61



His litigations have clogged the docket of this Court and others. His cases are not mere FOIA

requests as In re Powell, 851 F.2d 427, 433 (D.C. Cir. 1988). His cases contain insults and

allegations, unsupported by facts, that accuse the Defendants of fraud and other criminal conduct,

knowing that he cannot be sued for such false allegations due to the litigation privilege. See

Teltschik v. Williams & Jensen, PLLC, 748 F.3d 1285, 1287 (D.C. Cir. 2014) (attorney is

absolutely privileged to publish defamatory matter in communications preliminary to, during the

course or as a part of a judicial proceeding if related to the proceeding).

IV.    KLAYMAN’S REQUEST FOR SANCTIONS MUST BE REJECTED

       Demonstrating his hypocrisy, Klayman seeks sanctions for the filing of one motion

supported by 19 lawsuits and 37 exhibits. Because Klayman did not, and cannot, demonstrate that

the Motion is contrary to law or filed in bad faith, there are no grounds for an award of sanctions

in his favor. The Motion is supported by overwhelming merit and should be granted.

       WHEREFORE, Defendants respectfully requests that this Court GRANT the Motion and

enter an injunction prohibiting Klayman from filing any further claims against these Defendants

without first obtaining leave from the Chief Judge of this Court, and that Klayman be required to

post security for all pending and future actions against the Defendants.

Dated: February 5, 2020                        Respectfully submitted,

                                               /s/
                                               __________________________________
                                               Richard W. Driscoll (436471)
                                               DRISCOLL & SELTZER, PLLC
                                               300 N. Washington St., Suite 610
                                               Alexandria, Virginia 22314
                                               703.822.5001 Telephone
                                               703.997.4892 Facsimile
                                               Email: rdriscoll@driscollseltzer.com

                                               Counsel for Defendants Judicial Watch, Inc. and
                                               Thomas J. Fitton


                                                  5
        Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 6 of 61



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of February 2020, a copy of the foregoing Reply
Memorandum was served by the Court’s ECF system upon all counsel of record listed on the
Notice of Electronic Filing.

                                          /s/
                                          __________________________________
                                          Richard W. Driscoll




                                             6
Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 7 of 61




  EXHIBIT A
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 8 of 61
                                                                          1829

1     here, please.      Mr. Orfanedes, I'm not going to swear you in

2     again.    I'll just remind you you're still under oath.

3                 THE WITNESS:    Very good.

4                              DIRECT EXAMINATION

5     BY MR. DRISCOLL:

6           Q     Good afternoon, Mr. Orfanedes.

7           A     Good afternoon.

8           Q     Would you state your name again for the record?

9           A     Paul Joseph Orfanedes.

10                THE COURT:    Move the microphone up a little closer

11    or push it up.

12                MR. DRISCOLL:    Sorry.

13                THE COURT:    There you go.

14    BY MR. DRISCOLL:

15          Q     Mr. Orfanedes, I would like to take you back to

16    the time period of May of 2006.       Do you recall the events

17    that led to Mr. Klayman leaving Judicial Watch?

18          A     Yes, I do, quite vividly.      It was early May.    I

19    had just returned from visiting Peter Paul in jail, in

20    prison, in Brazil.      So I think it was around May 7th or

21    so.

22          Q     Okay.    And you've heard Mr. Klayman state that the

23    reason he left Judicial Watch was to run for the U.S.

24    Senate.    Do you recall that?

25          A     Yes.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 9 of 61
                                                                        1830

1          Q     Now, do you consider that statement to be true?

2          A     No.

3          Q     Why not?

4          A     Mr. Klayman didn't leave to run for the Senate.

5     He ran -- he left rather than face an internal investigation

6     into whether he misused Judicial Watch's resources, whether

7     he pursued an inappropriate relationship with a Judicial

8     Watch employee, and whether he was engaging in -- he engaged

9     in a domestic abuse.

10         Q     And how did you --

11               MR. KLAYMAN:     He can't put himself into my mind.

12               THE COURT:    No.   He's not saying that.      He's

13    talking about the information that they had in terms of why

14    he's disputing -- why you indicated -- overruled.          Sit down.

15               MR. KLAYMAN:     Let me make an objection.

16               THE COURT:    Sir, sit down.     You've made your

17    objection.    I know what you're talking about.

18               MR. KLAYMAN:     I want to specify.     I'm not going to

19    do a speaking objection.

20               THE COURT:    Mr. Klayman.

21               MR. KLAYMAN:     All right.

22               THE COURT:    Go ahead.

23    BY MR. DRISCOLL:

24         Q     So how did you come to know that -- or how did you

25    learn of these infractions that you just discussed?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 10 of 61
                                                                         1831

1           A     I believe it was my first day back from my trip to

2     Brazil.    It was in the morning.      Mr. Klayman came into my

3     office, and he was in a complete panic.         I had never seen

4     him in such a state of anxiety.        He said to me something to

5     the effect of "I'm in trouble now.        I'm in big trouble.

6     Where is Tom?      Get Tom."

7           Q     What did you do then?

8           A     I went and got Tom.

9           Q     Did Mr. Klayman explain what the big trouble was?

10          A     Yes, he did.    He said that a day or so before his

11    wife had filed a complaint seeking divorce, a complaint of

12    divorce in Virginia, and that document was on the public

13    record, meaning anyone could see it, and he showed me a copy

14    of it.

15          Q     Okay.    Could I have you turn to Defense Exhibit 3?

16          A     Yes.

17          Q     Could you identify Defense Exhibit 3 for the

18    record?

19          A     Yes.    This is the bill of complaint that Mr.

20    Klayman showed me in early May 2003.

21          Q     And at the time that Mr. Klayman showed you the

22    complaint, did you read it?

23          A     Yes, I did.

24          Q     And?

25                MR. DRISCOLL:      Your Honor, at this point I would
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 11 of 61
                                                                               1832

1     like to move -- I'm sorry -- move the admission of

2     Defendant's Exhibit 3.

3                 THE COURT:    Mr. Klayman?

4                 MR. KLAYMAN:    Your Honor, I object to it.          It's

5     irrelevant.

6                 THE COURT:    I don't think it's -- if the objection

7     is based on relevance, then I'll admit it.

8                 MR. KLAYMAN:    And it's prejudicial, Your Honor.

9                 THE COURT:    I've already made a ruling on that.

10    BY MR. DRISCOLL:

11          Q     Mr. Orfanedes, was there anything in particular

12    that stood out when you reviewed the complaint?

13          A     Yes, it was.    Paragraph 6, in particular.          There

14    are at least two subparagraphs, subparagraphs 6A and 6B.

15    Okay.

16          Q     Okay.   This is a paragraph that refers to the

17    grounds for divorce, correct?

18          A     Yes, it does.

19          Q     And what was it about 6A and B that you took

20    particular note of?

21          A     6A discusses -- alleged at the time Mr. Klayman

22    was -- apparently told his wife, Stephanie, that he was in

23    love with an adult female, an identity -- a person known to

24    both of them, that they had spent time together on trips.

25    That he had bought expensive jewelry for her and gave her
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 12 of 61
                                                                        1833

1     sums of money.

2                 Mr. Klayman confirmed to me on that day that that

3     individual was a Judicial Watch employee, who I can name if

4     we need to.

5           Q     I don't think that's necessary at this point.

6                 THE COURT:    I would agree.

7                 THE WITNESS:    Mr. Klayman explained to me -- well,

8     first of all, this employee was someone that I knew Mr.

9     Klayman had traveled extensively with.         I remember trips to

10    California.    I remember trips he took to Florida.         I

11    remember trips he took with her to Texas, among other

12    places.    We discussed this individual.       Mr. Klayman told me

13    that -- confirmed to me and Tom that he was in love with

14    her, that he wanted to have a sexual relationship with her,

15    but he had not yet done so.       He said that.     He acknowledged

16    kissing her on the forehead.       He acknowledged buying her

17    gifts, I believe a gold cross worth a lot of money.

18                This individual also was someone who he had

19    recommended for various salary increases.         He had asked that

20    we agree that she be given check-signing authority at

21    Judicial Watch.     The trips that I mentioned to California,

22    to Florida and other places were allegedly on Judicial Watch

23    business, but it became clear that it was, perhaps, in

24    pursuit of a romantic relationship rather than for any

25    reason, any legitimate reason having to do with Judicial
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 13 of 61
                                                                            1834

1     Watch business.

2           Q     What was it about that circumstance that caused

3     you concern?

4           A     Well, I had two concerns.      One was that the monies

5     that were spent by Mr. Klayman traveling with this

6     individual, potentially buying her gifts or giving her --

7     because there was an allegation that he gave her sums of

8     money that were Judicial Watch monies.         So I was concerned

9     that Judicial Watch monies were being used inappropriately

10    in furtherance of Mr. Klayman's romantic interest with the

11    employee.

12          Q     Was that the only thing that you were concerned

13    about?

14          A     Well, no.    I was obviously concerned that we could

15    be subject to some sort of sexual harassment allegations or

16    lawsuit.    I wasn't sure if these were welcomed advances by

17    Mr. Klayman.     Obviously, that's an issue when you have

18    someone -- he was, at the time, a treasurer and on the board

19    of directors.     He used the title chairman.       Obviously,

20    there's a power relationship there.        That's the kind of

21    situation that is always, you know, of great concern when

22    there's, perhaps, a romantic relationship or -- there is a

23    question about whether these are unreciprocated.           So I was

24    very concerned about potential sexual harassment

25    allegations.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 14 of 61
                                                                             1835

1                 I was also very concerned about how the

2     organization would appear to the public if these allegations

3     were to come out, and it would also -- and the organization

4     had not taken any steps to deal with them in an appropriate

5     manner.

6           Q     Okay.   Now, referring your attention to paragraph

7     6B, which refers to an incident with Mr. Klayman's wife.

8     Did Mr. Klayman say anything about that?

9           A     Yes, he did.    I remember this allegation.          It was

10    an allegation at the time, but he acknowledged that he had

11    had an argument with his wife at the time in a car in a

12    church parking lot and that during the course of that, that

13    he punched the -- he threw his fist, and he broke his hand

14    on the dashboard radio.      I had remembered that at the time

15    because Mr. Klayman had come to work one day -- this was --

16    had been several months previously with a broken hand.             I

17    asked him what happened.       He told me he broke it moving a

18    piece of furniture.

19                So fast forwarding again to May.        I asked him

20    about that again, and he confirmed to me that that was --

21    that that had not been correct, what he told me earlier;

22    that he broke his hand in the manner that was described in

23    paragraph B6 -- or I'm sorry, 6B.

24          Q     Now, 6B also refers to an incident where it's

25    alleged that Mr. Klayman grabbed his former spouse around
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 15 of 61
                                                                             1836

1     the neck and shook her repeatedly in front of the party's

2     children while in the car.

3                 Did Mr. Klayman say anything about that?

4           A     I don't remember him mentioning shaking her by the

5     neck or any of that, or the presence of the children.            That

6     was in the allegation, and what he described and what he

7     acknowledged to me was very similar to what was in paragraph

8     B, 6B.

9           Q     Okay.   Now, after this discussion with Mr.

10    Klayman, what steps, if any, did Judicial Watch take?

11          A     Well, most immediately what happened was that Mr.

12    Klayman -- we discussed -- Mr. Klayman was very concerned

13    about getting this complaint under seal.         So he went off and

14    I believe he had lawyers at the time, and he contacted -- my

15    understanding is he contacted them and succeeded in having

16    the bill of complaint put under seal.

17                After that, Mr. Fitton and Mr. Klayman and I

18    wanted to leave the office to discuss this.          We didn't want

19    to discuss this internally because, you know, we didn't --

20    we just thought it would be better if we discussed it in

21    private outside of the office.        So we went to a local

22    restaurant, Vie de France.       We had lunch.    At that

23    circumstance, it was a very ugly, ugly, ugly meeting.            Mr.

24    Fitton told Mr. Klayman he needed to resign.          There was a

25    lot of -- it was a lot of argument.        I remember Mr. Fitton
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 16 of 61
                                                                           1837

1     saying, "You need to resign."

2                  I remember Mr. Klayman saying, "You're not the

3     Pope."     Things to that effect.

4                  That basically was the beginning of the end.        That

5     is -- at that point in time, Mr. Klayman -- well, my

6     position was that we needed to at least investigate these

7     allegations to find out, you know, if there was a basis for

8     them.     Mr. Klayman had confirmed them in large part --

9                  MR. KLAYMAN:    Your Honor, I ask the question --

10    this is a narrative.      You prevented me from narratives.      I

11    ask there be questions here.

12                 MR. DRISCOLL:    Sure.

13                 THE COURT:   Okay.   Why don't you break it up then.

14    BY MR. DRISCOLL:

15          Q      During the meeting, was there any discussion

16    regarding how Mr. Klayman's relationship with Judicial Watch

17    would be handled over the next several days, weeks, or

18    months?

19          A      Well, the immediate discussion was whether Mr.

20    Klayman resigned or whether we would conduct an

21    investigation.     Mr. Klayman said he would prefer to resign,

22    enter into severance negotiations, rather than face an

23    internal investigation, which to me was further confirmation

24    that the allegations were true.

25          Q      Now, did that happen at the meeting, or was
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 17 of 61
                                                                           1838

1     that -- I mean, did that occur while you were at Vie de

2     France?

3           A     It was all around that same time period.         I don't

4     remember if it was at Vie de France, but it was shortly

5     thereafterwards that you know we contacted our counsel.            Mr.

6     Klayman had contacted counsel.        We set up some meetings and

7     that's when the severance negotiation discussions began.

8           Q     Okay.   Now, what was Mr. Klayman's status at

9     Judicial Watch during the severance negotiations?

10          A     Technically, he was supposed to be on a leave of

11    absence.    We had a Miami office, which you've heard

12    something about.     Mr. Klayman went down to Miami to sort of

13    get away from the Washington, D.C. office while these

14    negotiations were going on.

15          Q     And did Judicial Watch undertake any

16    investigations following Mr. Klayman's departure from the

17    office?

18          A     Not at that time.     I think the focus of the

19    efforts at the time was the severance negotiations, which

20    ended up taking quite a few months and were very

21    contentious.

22          Q     When you say "contentious," we've heard previously

23    about the threats of termination by both parties.           Were

24    there any other hostile words exchanged between the parties?

25          A     Fairly continuous.     I remember one instance.        Our
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 18 of 61
                                                                             1839

1     professional liability insurance is due around July 29th,

2     which is the anniversary.       So the 29th of every year.       And

3     we were having difficulty -- professional liability

4     insurance is fairly expensive, and we needed to move some

5     money around.      So we were moving money from one account to

6     basically our checking account, our operating account, so

7     that we could pay the professional liability insurance.           Mr.

8     Klayman countermanded Mr. Fitton's request that the bank

9     transfer the money, effectively preventing us from paying

10    for our professional liability insurance, which can have

11    substantial consequences for an organization if you have a

12    gap in coverage.

13                So there was -- there was a great deal of

14    hostility.    There was these threats.       Mr. Klayman threatened

15    to fire Mr. Fitton and I.       We -- I believe I talked about

16    the -- testified earlier about the documents we prepared to

17    remove Mr. Klayman from the board and for him to be fired as

18    president.    All this was going on July, August time period.

19          Q     And by September 19th, 2003, the severance

20    agreement was fully negotiated and signed, correct?

21          A     Yes, that's correct.

22          Q     After the severance agreement was signed -- and if

23    I could just have you turn to Defense Exhibit No. 1?

24          A     Yes.

25          Q     There are certain provisions in the severance
Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 19 of 61




   EXHIBIT B
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 20 of 61
                                                                            2507

1     Stone, if that's his -- yeah.

2                 MR. DRISCOLL:    Okay.    I have no further questions.

3                 THE COURT:    All right.    Sir, you're excused at

4     this time.

5                 THE WITNESS:    Thank you.    Thank you, Your Honor.

6                 THE COURT:    All right.    Your next witness.

7                 MR. DRISCOLL:    Defendants call to the stand

8     Mr. Tom Fitton.

9                 THE COURT:    All right.    Mr. Fitton, I'm not going

10    to swear you in again.      Just remember that you're under

11    oath.

12                THE WITNESS:    Yes.

13                THOMAS FITTON, WITNESS, PREVIOUSLY SWORN

14                             DIRECT EXAMINATION

15    BY MR. DRISCOLL:

16          Q     Good afternoon, Mr. Fitton.

17          A     Good afternoon.

18          Q     I would like to take you to May of 2006.         Do you

19    recall a meeting together with Mr. Orfanedes and Mr. Klayman

20    regarding his divorce?

21          A     Yes.

22          Q     Okay.   How did that meeting start?

23          A     I recall -- I was called into Larry's office and

24    Paul was there.     Larry disclosed this agreement to us.

25    There may have been other materials, too.         And as we heard
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 21 of 61
                                                                         2508

1     in the previous testimony, the document says what it says.

2     He admitted he was pursuing a romantic relationship with our

3     former chief of staff.      He couldn't help but fall in love

4     with people who did things for him.        He admitted about the

5     assaulting his wife or touching his wife or putting his hand

6     around her throat or something like that and breaking his

7     hand by banging it on the dashboard.         It was pretty

8     shocking.

9           Q     And after the meeting -- or how long did that

10    meeting take place?

11          A     I don't remember the length of time.        He was very

12    concerned about it being in the public domain, and it was

13    under seal.    I think Larry had sued -- filed a divorce --

14    we're going back.     He had done the weird thing with Haiti.

15    He backed off from doing that.        Evidently, he had filed for

16    divorce in Florida shortly beforehand which precipitated

17    Mrs. Klayman, at the time, filing the thing in Virginia, and

18    he was desperate to get it under seal.         That's generally

19    what I remember.

20          Q     You just mentioned Haiti.      What is the issue with

21    Haiti?

22                MR. KLAYMAN:    Objection.    Relevance, Your Honor.

23                THE COURT:    Does it relate to what we're talking

24    about in terms of this conversation that they had with Mr.

25    Klayman?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 22 of 61
                                                                            2509

1                 MR. DRISCOLL:    I don't know.     He said that there

2     was the issue with Haiti, and I, frankly, don't know.

3                 MR. KLAYMAN:    Same objection.

4                 THE COURT:    Well, you're indicating relevance.          He

5     brought it up in the context -- does it have something to

6     do -- let me just ask this -- something to do with the

7     conversation that you had with Mr. Klayman around these

8     issues?

9                 MR. KLAYMAN:    Your Honor, if Mr. Fitton's lawyer

10    doesn't even know about it, how can it be relevant?

11                THE COURT:    Because he raised it.      He evidently

12    brought it up.     It doesn't mean it's not relevant.

13                MR. KLAYMAN:    I'm just making a legal objection.

14                THE COURT:    Excuse me.    All I'm asking is -- you

15    raised it, but is it related to the issues you're talking

16    about, or is this something else?        If it's something else,

17    we don't need to get into it.

18                THE WITNESS:    It was related in the sense that

19    Mr. Klayman was seeking a divorce from Mrs. Klayman.             He

20    initially sought to do something in Haiti.          Evidently, then,

21    he did it in Florida which precipitated the event of the

22    filing by Mrs. Klayman in Virginia.

23    BY MR. DRISCOLL:

24          Q     Could I have you turn to Defendant's Exhibit 3,

25    please?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 23 of 61
                                                                              2510

1           A     Yes.    I have it.

2           Q     Now, you mentioned documents being exchanged

3     during the meeting.      Was this one of the documents that was

4     exchanged during the meeting?

5           A     It seems to be.

6           Q     Okay.   Now, do you recall Mr. Klayman's demeanor

7     during the meeting?

8           A     He was -- not really.      I just remember him being

9     anxious.    The meeting took place 15 years ago.

10          Q     Okay.   Do you recall anything that you said to

11    Mr. Klayman at that time?

12          A     I remember shaking my head, laughing nervously.

13    The meeting broke up.

14          Q     What happened after the meeting broke up?

15          A     I don't remember what happened at the office.           I

16    know I went home.     I came back to the office the next day,

17    and we decided to go to lunch at this Vie de France, and

18    then I told Larry he needed to resign.         I didn't want him

19    signing our fundraising letters anymore.

20          Q     Why did you tell Mr. Klayman that he needed to

21    resign?

22          A     He had lied to us.     It was misconduct.      We had

23    done all this work on Bill Clinton, representing women who

24    had been abused by Bill Clinton.        I mean, it was just a

25    nightmare from -- for an organization that was doing the
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 24 of 61
                                                                            2511

1     work we're doing to have the head of the organization

2     admittedly doing what he said he did, which was pursuing a

3     romantic affair with his chief of staff.         All sorts of

4     business decisions were impacted as a result of questions I

5     had.

6                 He was doing things as it relates to the status of

7     employment -- the chief of staff's employment that I had

8     agreed to, thinking that there was a business reason for.

9     And what a fool I was?      He was pursuing a romantic

10    relationship with her, and that was outrageous.          There were

11    other staff that could have been impacted in retrospect,

12    based on Larry's romantic attachment to this woman.              In

13    addition to the publicity surrounding having him engaged in

14    this conduct, I didn't want him anywhere around Judicial

15    Watch from there on in.

16           Q    Could I have you take a look at Defendant's

17    Exhibit -- well, let me back up first.         Let's cover the

18    issues at the lunch meeting.

19                After you told Mr. Klayman that you felt that he

20    should resign, how did he react?

21           A    I don't remember.     I mean, I heard Mr. Orfanedes'

22    testimony about -- you know, if he said that, it wouldn't

23    surprise me.     I could picture him saying it, but I don't

24    remember him saying it.

25           Q    Okay.   Do you recall whether the tone was friendly
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 25 of 61
                                                                           2512

1     or anything else?

2           A     Well, what I had to say was not a pleasant thing

3     to say.    I was upset.    I think he was defensive.       I think

4     the tone was what you would expect it to be for that type of

5     meeting.    We had worked together for several years, and it

6     was ending.

7           Q     Okay.   Now, during the meeting, or at any time

8     after the meeting until Mr. Klayman withdrew from Judicial

9     Watch in September of 2003, did Mr. Klayman ever express any

10    remorse to you?

11                MR. KLAYMAN:    Your Honor, that presumes facts not

12    in evidence.     Can I approach sidebar?

13          (Bench conference.)

14                THE COURT:    I think the remorse has to be more

15    specific.    There's remorse that they perceived as damage to

16    Judicial Watch.     Remorse about what allegedly what happened?

17                MR. DRISCOLL:    I can do that.

18                THE COURT:    I mean, it's too unspecific.

19                MR. KLAYMAN:    That presumes that I did what he

20    said I did, so it lacks a foundation.         How can he express

21    remorse for something he never did?

22                THE COURT:    Well, what are you asking?       Are you

23    asking about Judicial Watch, or are you asking about the

24    history?

25                MR. DRISCOLL:    I'm asking a series of questions.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 26 of 61
                                                                          2513

1     I will ask about remorse regarding the incident with his

2     wife.    I will ask about remorse regarding the exposure that

3     Judicial Watch may have incurred.

4                 THE COURT:     I think in terms of the wife, since

5     he, obviously, evidently disputes this --

6                 MR. DRISCOLL:     Yeah.   But the testimony is that he

7     admitted it to him.

8                 THE COURT:     Right.   I forgot about that.

9                 MR. KLAYMAN:     It assumes -- it pulls facts upon

10    facts, okay, which have been disputed.

11                THE COURT:     You need to dispute it now.      According

12    to them -- so I think there's a foundation.          According to

13    both Mr. Orfanedes and, evidently, Mr. Fitton, you evidently

14    admitted to conduct that is set out in the bill of

15    complaint.

16                So that is the facts.      You can dispute it, but

17    that is the facts.      And based on that, did they perceive

18    that there was a feeling of remorse when he supposedly

19    admitted this.     Okay.    You need to separate out Judicial

20    Watch.    It is too broad otherwise.

21                MR. DRISCOLL:     I'll make it very specific.

22                MR. KLAYMAN:     As far as -- give me some leeway on

23    cross, Your Honor.

24                THE COURT:     Well, it depends.

25          (In open court.)
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 27 of 61
                                                                            2514

1     BY MR. DRISCOLL:

2           Q     Between the period of time when Mr. Klayman

3     disclosed his wife's divorce complaint and the date that the

4     severance agreement was executed, did Mr. Klayman ever

5     express any remorse to you regarding the incident with his

6     wife?

7           A     No.   It was the exact opposite.      He accused us of

8     being holier than thou.      At one point, he called me at home.

9     There was still a concern about whether the document would

10    be under seal, and he wanted to issue a statement attacking

11    his wife.    And I was, like, "Larry, you really don't

12    understand what's going on here, do you?"

13                And I just -- I just couldn't believe it.            I just

14    couldn't believe it.

15          Q     Now, with regard to the incident with his wife,

16    did Mr. Klayman confirm that the incident actually occurred?

17          A     The incident being what?

18          Q     The assault on his wife?

19          A     Well, the document alleges something specific.           I

20    mean, he admitted to touching her or grabbing her or

21    something like that.      He didn't say, "I throttled her" as

22    suggested in the divorce filing, but he confirmed it enough

23    for me to know that something had happened that was violent.

24          Q     Okay.   Now, during that same period, the time

25    between the meeting in May and the execution of the
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 28 of 61
                                                                             2515

1     severance agreement in September, did he ever express any

2     remorse regarding the position that he put Judicial Watch

3     in, vis-a-vis the relationship with the chief of staff?

4                 MR. KLAYMAN:    Triple compound question.       It

5     presumes facts not in evidence.

6                 THE COURT:    No.   I think that's not correct.       So

7     in terms of the facts not in evidence.         But let me just

8     see -- no, I don't think it's a compound question.           Go

9     ahead.

10                MR. KLAYMAN:    Your Honor --

11                THE COURT:    It's not a compound question.

12                MR. KLAYMAN:    All right.

13                THE WITNESS:    No.

14    BY MR. DRISCOLL:

15          Q     Okay.   Now, independent of the meeting and the

16    conversations that were had in May of 2003, do you have any

17    recollection regarding Mr. Klayman injuring his hand?             In

18    other words, did you observe an injured hand?

19          A     Yes.

20          Q     Okay.   And did you ask Mr. Klayman how it

21    occurred?

22          A     I don't recall if I asked.       I recall his telling

23    me that he injured it moving a table.

24          Q     Okay.   And during the meeting in May of 2003, did

25    he change that explanation?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 29 of 61
                                                                           2516

1                 MR. KLAYMAN:    Objection.    That calls for a

2     subjective analysis here.

3                 THE COURT:    No.   It's not subjective.     It's

4     whatever he recalls, whether you said something different or

5     didn't say something different.

6                 THE WITNESS:    I recall learning the hand injury

7     was a result of the attack on his wife.

8     BY MR. DRISCOLL:

9           Q     Okay.   Now, following the meeting in May of 2003,

10    did Mr. Klayman hire a lawyer?        Let me be more specific.

11    Did Mr. Klayman hire a lawyer to handle his relationship

12    with Judicial Watch?

13          A     Well, generally speaking, going back to that

14    initial meeting, I think it was agreed that we would bring

15    our lawyer into it, David Barmak.        And as has been

16    previously testified to, there was an issue whether a waiver

17    was required in order to bring him in by Mr. Klayman.            I

18    think Mr. Klayman agreed to the waiver.         And then eventually

19    Mr. Barmak then began representing Judicial Watch's interest

20    in this matter.

21          Q     When you say "in this matter," what do you mean?

22          A     What to do -- it became a personnel matter, or HR

23    matter, whatever you want to call it -- how to handle the

24    disclosures and what the company needed to do to either

25    investigate them or potentially remove Mr. Klayman from
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 30 of 61
                                                                       2517

1     employment.

2           Q      So how long did it happen after the May 2003

3     meeting that the relationship between Judicial Watch and

4     Mr. Klayman became a severance negotiation?

5           A      I think it became a severance negotiation in June.

6           Q      So in between May and June, what were the

7     negotiations regarding?

8           A      I don't know.    You know, that was just a terrible

9     time.     You're presuming the severance negotiations made it

10    more regular.     It did not.     It just increased the pressure.

11          Q      Okay.   Now, when Mr. Klayman entered into the

12    severance negotiation, it contained certain limitations on

13    his actions, correct?

14                 THE COURT:   The severance agreement or something

15    else?

16                 MR. DRISCOLL:    The severance agreement.

17                 THE COURT:   Okay.

18                 MR. KLAYMAN:    Objection.   The severance agreement

19    speaks for itself.

20                 THE COURT:   I'll overrule that objection.

21                 THE WITNESS:    I believe you asked about the

22    severance negotiations.       I don't know if it was tied to the

23    negotiations of the severance package or beforehand, where

24    Mr. Klayman agreed to absent himself from the office, from

25    at least the Washington, D.C. office.
Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 31 of 61




  EXHIBIT C
                Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 32 of 61 DEFENDANTS'




                                                                                                                                                            exhibitsticker.com
                                                                                                                                            EXHIBIT

                                                                                                                                                        3
                                                                                                                              Case No. 1:06-cv-670-CKK

                                                                                                                          .
                                                                                            ,... ,~ i    .      / ' ,·             : ....
                                                                                            \.J,        v·;, ..,~c.~/
                                                                              r-:·~,,                        i:...,           /t·./
                                                                                                                               1
                                                                                                                                    •,,,·
    VIRGINIA:                                                                ,(//tJ':J l                                         1 //,! , ,
                                                                                   '-· .J r-l,~    ',                                  ' , i /'. . .
                                                                                           'r,,    .f   "r                                     f....,
                                                                                                             iJ                1::.- t,,
                  IN THE CIRCUIT COURT OF FAIRFAX COUNTYG J("r..                     ' i"i 3: t::-B
                                                        -Zl:,t;JK-.J,-::v ; ,. .               ,.1

    STEPHANIE LUCK KLAYMAN,        :                                               ·~"1~~jfijf;,
                                                                                     t.)·
                                                                     ' ,}(" I/,<..__ 0 (jp-..
                                                                            l .,~)        If I

                   Complainant,

    V.                                               IN CHANCERY NO.

    LARRY ELLIOT KLAYMAN
    12161 Abington Hall Place
    Apartment304
    Reston, Virginia 20190,

                          Defendant.

                                       BILL OF COMPLAINT

           COMES NOW, the Complainant, STEPHANIE LUCK KLAYMAN, and states as

    follows:

           1. That the Complainant is and has been for at least six months preceding the

    commencement of this suit an actual bona fide resident and domiciliary of the
I
    Commonwealth of Virginia.

           2.   That the Complainant and Defendant last cohabited as husband and wife in

    Great Falls, Virginia.

           3. That the parties are over the age of eighteen years and neither is an active duty

    member of the Armed Forces of the United States of America.
                             .                                                                                        '


           4. That the parties were lawfully married on July 6, 1996 in Washington, D.C.

           5. That two children were born of the marriage, namely, Isabelle Natalie

    Klayman, born on December 15, 1997 and Lance William Klayman born on November

    14, 1999.

           6. That during the marriage, the Defendant has pursued a course of cruel and
                                                                       i   DEPOSITION
                                                                       j     EXHIBIT  .
                                                                       ~ De..L.1cA-J.
          Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 33 of 61




abusive treatment against the Complainant, so as to indicate a withdrawal from and

desertion of the marital relationship, and that caused Complainant to fear for her safety

and well-being, to wit:

              a. In March 2002, the Defendant informed the Complainant that he was

in love with an adult female, whose identity is known to the parties. The Defendant and~

the adult female have spent time together on various trips to such places as California

and Miami, Florida. Defendant bought expensive jewelry for the adult female during the

parties' marriage and also gave her sums of money..

             b. On or about May 26, 2002, the Defendant grabbed the Complainant's

arm and grabbed her around the neck and shook her repeatedly in front of the parties'

children while in their car in their church parking lot, and put his hand through the car

radio, resulting in a broken hand.

              c. The Defendant verbally and emotionally abused the Complainant

during the marriage by degrading her and calling her names, h1cluding vulgarn,~m~5:,_ ~t

times in front of the parties' children, and has threatened the Complainant that she is

not to defy him or disobey his "rules". The Defendant has told the Complainant, on

several occasions, that he does not love her.

              d. The Defendant was extremely and irrationally controlling of the

Complainant on a daily basis, including, but not limited to the, followi~g: , ,forbidding.the   i·.,'i..1•·.,,.,-:.·, •...




Complainant and the children from leaving the home at any time without security

guards, constant telephone calls to Complainant throughout the day, inquiring as to her

and the children's whereabouts, tracking her every move when the children are with her,

and refusing to allow Complainant and the children to visit immediate family in Ohio

                                             -2-
                             Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 34 of 61




             without being accompanied by security guards or himself.

                                e. The Defendant's emotional abuse of the Complainant and the minor

             children has caused the children considerable stress and anxiety.

                      7. The Defendant's above referenced acts of cruelty and desertion have destroyed
            the marital trust; jeopardized the financial integrity of the marital partnership; resulted

            in a breach and neglect of marital duties and responsibilities; caused the Complainant

            great emotional suffering; and demonstrate an unrelenting disregard for the

             Complainant's physical and emotional welfare. The Defendant's actions aforesaid have

            resulted in the practical destruction of home life in every true sense and have rendered

            the marriage intolerable and impossible for the Complainant to endure.

                      8. That there is no hope of reconciliation between the parties.

                      9. That the parties are possessed of certain marital property consisting of real

             and personal property, the ownership of which is in dispute .

                     ..10.    That the parties are possessed of certain marital property co;nsisting of

             personalty acquired during the marriage and titled in the names of both parties, the

             ownership of which is in dispute.

                       11.   That the marital property includes certain assets acquired during the

             marriage which are not titled in the joint names of the parties, the ownership of which is

. ,..,·w.   'in dispute.· .... . ,.        ·: •. ·;, ,~· ... .. .   .;·~·,. : ''   .. " " . ·. '. ,. '... ·.

                       12. That the parties are owing of certain marital debts acquired during the

             marriage for which the duty to pay is in dispute.

                       WHEREFORE, the Complainant, requests the following relief:

                       1.    That a divorce ~ mensa et thoro be granted to the Complainant on the grounds

                                                                          -3-
                  Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 35 of 61




   of cruelty and constructive desertion to be later merged into a divorce !! vinculo

   matrimonii.

             2.   That custody of the minor children be awarded to Complainant both pendente

   lite and permanently;
             3. That Complainant be awardedpendente lite and permanent support and

   maintenance for the minor children.

             4. That Complainant be awarded pendente lite use and possession of the marital

   residence;

             5. That Complainant be awarded temporary and permanent periodic and lump

   sum spousal support or, in the alternative, that she be granted a reservation of the right·

   to seek spousal support in the future.

             6. That the Court determine legal title to, ownership and value of, all real and

   personal property of the parties, ascertaining which is separate property, which is

. - marital property, and which is part-marital and part-:separa,ie p;roperty. .

             7. That other marital real and personal property titled in the names of both

   parties be apportioned in kind between the parties as their legal and equitable interests

   may dictate or, in the alternative, that such property be partitioned and sold, with the

   proceeds to be divided among those entitled thereto.

             8. That Complainant be granted a monetary award based upon.the equities and ..

   the rights and interests of each of the parties in the property comprising the marital

   estate.

             9. That Complainant be awarded one-half the marital share of all pension

   benefits to which the Complainant is or may become entitled.
             Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 36 of 61




       10. That the debts of the parties be apportioned and ordered paid.

       11.   That pending a final determination of support and property issues, the

Defendant be restrained and enjoined from selling, giving away, or otherwise disposing

of or encumbering any assets, whether held jointly with Complainant, individually by

the Defendant, or jointly by the Defendant with a third person.

       13.      That Complainant be awarded temporary and final attorney's fees and

costs incurred in this litigation.

       14.      That Complainant be granted such other and further relief as the nature of

the case may require or the Court in Equity may deem just and proper.



                                           BT,~~~
                                                   TE HANIR LUCK KLA


       SUROVELL MARKLE ISAACS & LEVY PLC


       B.£7,,,,_
                VSB #28818
                4010 University Drive, Suite 200
                Fairfax, Virginia 22030
                Telephone: 703-251-5400
                Facsimile:.703,-,591-2149 ··,                               : .;.r-\.~_...,.


                Counsel for Complainant




                                             -5-
Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 37 of 61




  EXHIBIT D
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 38 of 61
                                                                         3177

1     to the jury.)

2                              DIRECT EXAMINATION

3     BY MR. DRISCOLL:

4           Q     Beginning at page 9, line 6 through line 10.

5                 Your Honor, this has her home address.         Can I not

6     read that into the record?

7                 THE COURT:    Yes, you don't have to.

8                 MR. DRISCOLL:    Okay.    All right.

9     BY MR. DRISCOLL:

10          Q     Would you please state your address for the

11    record, please?     Your name and --

12          A     Sure.   My name is Stephanie DeLuca.

13          Q     Okay.   And line 16 on the same page through line

14    21 on page 10.

15                Ms. DeLuca, you know Mr. Klayman, correct?

16          A     Yes, I do.

17          Q     How do you know Mr. Klayman?

18          A     I was married to him.

19          Q     You were married, I believe, it was in 1996; is

20    that correct?

21          A     Correct.    Yes, July.

22          Q     July of '96?

23          A     Yes.

24          Q     You were divorced in June of 2003?

25          A     I think it was June 23rd, 2003.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 39 of 61
                                                                         3178

1           Q     When did you meet Mr. Klayman?

2           A     I met Mr. Klayman when I started working at his

3     law firm.    At the time, it was called Klayman & Gurley.        And

4     I started working there in April of 1989, and I think I met

5     him shortly thereafter.

6           Q     In what capacity did you work for Klayman &

7     Gurley?

8           A     I was hired as a legal assistant.

9           Q     Were you an employee of Mr. Klayman's law firm at

10    the time that you commenced a relationship with him?

11          A     Yes, I was.

12          Q     And then you subsequently got married, correct?

13          A     Yes.

14          Q     Page 13, line 16 through page 14, line 3.

15                I would like to talk to you specifically about the

16    health insurance.     You said you had a family plan.        Are you

17    referring to family coverage for your children?

18          A     Yes.

19          Q     Did the family plan, or the family health coverage

20    that you procured through Judicial Watch, did that require

21    you to contribute a portion of the premium out of your

22    salary?

23          A     I think, yes.    I think it did.

24          Q     Line 20 on the same page.

25                MR. KLAYMAN:    This has nothing to do with the
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 40 of 61
                                                                        3179

1     counterclaim.     I object.

2                 THE COURT:    I'm sorry?

3                 MR. KLAYMAN:    This has nothing to do with their

4     counterclaims.     Relevancy.

5                 THE COURT:    Okay.   Mr. Driscoll?

6                 MR. KLAYMAN:    Can we do a sidebar?

7                 THE COURT:    I'm letting Mr. Driscoll decide

8     whether he wants to go forward with this or move on to

9     something else.

10                We can talk to you on the side.

11                MR. DRISCOLL:     Let's have a sidebar, Your Honor.

12                THE COURT:    Okay.

13          (Bench conference.)

14                MR. DRISCOLL:     Throughout our directs on this

15    particular -- these claims on the counterclaims, Mr. Klayman

16    kept pointing out that we were trying to hurt his family,

17    and he articulated that in questions, and it's in the

18    letters also.

19                THE COURT:    Which letters?

20                MR. DRISCOLL:     The Saving Judicial Watch letters,

21    that Tom Fitton tried to harm him and his family.

22                MR. KLAYMAN:    That's very attenuated as to whether

23    money is being taken out of a check or not.

24                THE COURT:    But the harm was not paying the health

25    insurance, right?     I mean, that's what you considered the
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 41 of 61
                                                                         3180

1     harm, right?

2                 MR. KLAYMAN:    Yes.

3                 THE COURT:    To you and your family?

4                 MR. KLAYMAN:    Yes.

5                 THE COURT:    All right.    I'll allow it.     Does it go

6     much further?

7                 MR. DRISCOLL:    That's it.    Then we are done.

8                 THE COURT:    All right.    I'll allow it.

9           (In open court.)

10                MR. DRISCOLL:    The next excerpt is on page 14,

11    line 20 through page 15 line 3.

12                Your Honor, I misspoke.      This also relates to the

13    same issue.

14                THE COURT:    All right.    I think if this is the

15    limited amount, I'll allow it.

16    BY MR. DRISCOLL:

17          Q     Following your separation from Judicial Watch,

18    Mr. Klayman contends that Judicial Watch's board of

19    directors met and came to an agreement to cover his family's

20    health insurance.     Did he ever communicate to you about

21    that?

22          A     No, he did not.

23          Q     The next excerpt begins on page 25, line 20

24    through page 26, line 16.

25                Did you know a Judicial Watch employee named X?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 42 of 61
                                                                       3181

1           A     Yes.

2           Q     How did you know her?

3           A     She was the office manager.

4           Q     Did you have a friendly relationship with her?

5           A     It was cordial, yes.

6           Q     When did you meet her?

7           A     Maybe around the year -- I think maybe 2000, 2001.

8           Q     What was your understanding of Mr. Klayman's

9     relationship with Ms. X?

10          A     Well, he hired her.     They were -- you know, she

11    was an employee of Judicial Watch.        He hired her to run the

12    office, and they later had a relationship, personal

13    relationship.

14          Q     Okay.   Page 27, line 1 through line 18.

15                What do you mean by "personal relationship"?

16          A     They were seeing each other.

17          Q     And how do you know this?

18          A     During the time we were married, Mr. Klayman told

19    me that he was in love with her, and he had feelings for

20    her, so ...

21          Q     Did you ever observe the two of them together?

22          A     Yes, I did.

23          Q     In what type of circumstance?

24          A     At the office together in either one of their

25    offices laughing or talking.       I mean, I noticed it was
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 43 of 61
                                                                        3182

1     definitely much more than professional.

2           Q     Okay.    Page 28, line 20 through page 29, line 22.

3     Actually, through line 14 on page 30.

4                 If I could have you take a look at Exhibit No. 2

5     and identify that document for me.

6           A     Yes.    This is the original divorce complaint that

7     I filed in Fairfax County.

8           Q     You'll notice that in the upper right-hand corner

9     of Exhibit 2, there is a date stamp with the Circuit Court

10    that indicates it was filed on May 5th.         Is that

11    consistent with your recollection?

12          A     Yes.    I'm not sure if it's 5 or 6.      I can't tell.

13          Q     Did you provide a copy of Exhibit No. 2, the bill

14    of complaint, to Mr. Klayman?

15          A     I believe my attorney served it on him, yes.

16          Q     If I could have you take a look at paragraph 6A,

17    please.    Just briefly review paragraph 6A.

18          A     Okay.

19          Q     Do you know who the adult female whose identity is

20    known to the parties, do you know who you're referencing in

21    paragraph 6A?

22          A     Yes.    Yes.

23          Q     Go ahead.

24          A     Yes.    The adult female that I was referring to was

25    Judicial Watch employee X.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 44 of 61
                                                                          3183

1           Q     Okay.    You allege here in this paragraph that they

2     spent time together on various trips to places such as

3     California and Miami.      How do you know that?

4           A     Because Mr. Klayman told me they were going on

5     trips.

6           Q     Page 31, line 2 through line 12.

7                 You referred to expensive jewelry.        Do you know

8     what the jewelry was?

9           A     Yes.    It was a cross with jewels on it.       A big

10    cross.

11          Q     Do you know where it was purchased?

12          A     It was purchased overseas.       I think maybe in

13    Paris.

14          Q     Was it purchased with a Judicial Watch credit card

15    or with a personal credit card?

16          A     That I do not know.     I do know I saw the receipt

17    at one point.

18          Q     Page 33, line 22 through page 36, line 9.

19                Paragraph 6B of Exhibit 2 refers to an incident

20    at -- it says "church - church parking lot."          Could you tell

21    me what the church was.      What church parking lot?

22          A     It was the church that I attended, a Catholic

23    church on Springvale Road in Great Falls, Virginia called

24    St. Catherine's.      We lived on the same street.      It was down

25    the street.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 45 of 61
                                                                        3184

1           Q     In your own words, will you briefly recount for me

2     what happened on May 26th, 2002?

3           A     Sure.   Mr. Klayman came over that morning, and I

4     had talked to him on the phone earlier, and he had -- I told

5     him I wanted to take Isabel to church with me, and I was

6     under the understanding that he would stay at the house with

7     Lance.

8                 When he got to the house, he said that he was

9     going to go to church with us.

10                We got into an argument because he saw that I

11    wasn't allowed to take the children out of the house by

12    myself at any time.      He didn't understand why I thought that

13    I could do this on this day, and I said that I thought that

14    that's what we had talked about on the phone, but obviously

15    that wasn't the case.

16                So he got into the car with me and the children.

17    Put the children in, and we -- on the way to church, he

18    was -- we were arguing with each other about the security

19    restraints, and I found it ridiculous that I couldn't go to

20    church with my two kids without body guards.          He started to

21    just yell at me and call me names, that I was stupid for

22    thinking I could, you know, defy him.         And he got very

23    angry, and he put his hands around my neck, and he started

24    to shake me and bang my head against the car window.

25          Q     Were you driving at the time?
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 46 of 61
                                                                           3185

1           A     I was in the passenger seat, and he was in the

2     driver seat.     The children were in the car, and my daughter

3     was very upset.

4           Q     You also state that he put his hand through the

5     car radio resulting in a broken hand?

6           A     He did.   We never obviously made it into the

7     church.    He pulled the car out.      I told him just to take me

8     home, and I'm not sure if he put his hand through the car

9     radio in the church.      It might have been in our driveway.

10    He punched his hand into the radio, and it was bloody, and

11    it was bashed in.     Yes, we found out later it was broken.

12          Q     Page 38, line 3 through line 10.

13                6C refers to the allegation that Mr. Klayman

14    called you vulgar names in front of the children.           If you

15    don't want to repeat them, you could spell them.           Could you

16    tell me what the names were?

17                MR. KLAYMAN:    Objection.    Relevancy.

18    Notwithstanding I refute these claims, this has nothing to

19    do with anything.

20                MR. DRISCOLL:    Well, Mr. Klayman will have his

21    opportunity to testify.

22                THE COURT:    Okay.   Why don't you come to the side.

23          (Bench conference.)

24                MR. KLAYMAN:    It's just an effort to smear me.         It

25    has nothing to do with this case.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 47 of 61
                                                                           3186

1                 MR. DRISCOLL:    This is just what he did, I mean,

2     according to his wife.      She put the allegations in the

3     complaint.    The complaint was handed to Mr. Fitton and

4     Mr. Orfanedes.      I'm exploring the basis of the allegations

5     with the individual who made them.

6                 THE COURT:    I think I'll allow it based on, I

7     think, what your testimony is going to be about her.

8                 MR. KLAYMAN:    All right.    I'll refute it.

9           (In open court.)

10                THE COURT:    Go ahead.

11    BY MR. DRISCOLL:

12          Q     Could you tell me what the names were?

13          A     Okay.    Well, there were so many.      He called me a

14    piece of shit, a dumb ass, ugly, stupid.         Bitch was one that

15    he liked to use.

16          Q     Page 39, line 18 through page 40, line 12.

17                I'm showing you now what's been marked as DeLuca

18    Exhibit 3.    Would you identify this document for the record?

19          A     Sure.    It's an order that was filed in the

20    Fairfax County Court.

21          Q     This is the order that dismissed the divorce

22    action in which Exhibit No. 2 made the allegations that

23    we've been discussing here today; is that correct?

24          A     Yes, that's correct.

25          Q     Paragraph 1 of the order states that, "The parties
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 48 of 61
                                                                          3187

1     hereby withdraw their respective allegations in the bill of

2     complaint for divorce."

3                 By withdrawing your allegations, did you intend to

4     mean that the allegations were not true?

5           A     Absolutely not.

6           Q     Page 52, line 12 through page 53 line 9.

7                 Ms. DeLuca, since your divorce from Mr. Klayman,

8     there's been a number of litigations between you and your

9     ex-husband, correct?

10                MR. KLAYMAN:    Objection.    Relevancy.    This has

11    nothing to do with this case.

12                THE COURT:    I think in terms of -- well, let me --

13    come to the side.

14          (Bench conference.)

15                THE COURT:    I think I had taken out the litigation

16    against the husband.

17                MR. DRISCOLL:    I think you took out the comment

18    of he uses litigation as a weapon.

19                THE COURT:    Okay.   That's right.     That's what I

20    took out.

21                So what's the context?

22                MR. DRISCOLL:    It just describes Mr. Klayman's

23    relationship with his wife and how he treated her after the

24    divorce.

25                MR. KLAYMAN:    That didn't come in front of them.
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 49 of 61
                                                                         3188

1     I was gone by then.      This has no relevancy.      This has

2     nothing to do with my leaving Judicial Watch as they allege.

3                 MR. DRISCOLL:    That's actually true, but it's

4     still the course of conduct.

5                 THE COURT:    I think in the context of since it's

6     going to be a dispute, you're going to claim that your wife

7     lied in the materials, et cetera, I think the relationship,

8     in terms of what else -- or you might have in the case or

9     she might have in the case in terms of litigation.           So I'll

10    allow it.

11                MR. KLAYMAN:    Your Honor, there was no litigation

12    over the lying.     I didn't sue her for defamation.

13                THE COURT:    No.

14                MR. KLAYMAN:    There's no relevance to this.

15                THE COURT:    No.   I'm just saying that there is a

16    dispute as to whether she lied in the paper and they lied.

17                I'm saying in terms of -- lawsuits back and forth,

18    there were certainly possibilities for bias on your part or,

19    frankly, bias on her part, in which case they can consider

20    it in that context.

21          (In open court.)

22    BY MR. DRISCOLL:

23          Q     Beginning at line 12 on page 52.

24                Ms. DeLuca, since your divorce from Mr. Klayman,

25    there's been a number of litigations between you and your
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 50 of 61
                                                                         3189

1     ex-husband, correct?

2            A    Correct.

3            Q    He has filed an action in Florida against you,

4     correct?

5            A    Yes.

6            Q    He filed an action here in Ohio against you,

7     correct?

8            A    Yes.

9            Q    And he also filed a custody dispute in Ohio,

10    correct?

11           A    Yes.

12           Q    Are there any other lawsuits that Mr. Klayman has

13    filed against you since your divorce?

14           A    He filed -- sued me twice in Florida.

15           Q    When was the first one?

16           A    It was right after my marriage.       It was July of

17    '03.    I mean, '07.

18           Q    Okay.   Line 20 on the same page.       53 through line

19    15 on page 54.

20                What is your understanding of Mr. Klayman's

21    separation from Judicial Watch?

22           A    He blamed it on me.

23           Q    When you say he blamed it on you, what do you

24    mean?

25           A    Because I filed a divorce complaint with the
     Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 51 of 61
                                                                       3190

1     allegations, and he told me that he went to the board of

2     directors of Judicial Watch with that complaint.

3            Q    Did he tell you anything else about what

4     transpired when he took the complaint to the board of

5     directors?

6            A    He said they were very upset and asked him to

7     leave.

8            Q    Actually, I don't think that's accurate.

9            A    I'm sorry.    Let me do that again.

10                He said they were upset and asked him to leave.

11           Q    Page 102, lines 16 and 17.

12                THE COURT:    Okay.   Wait a second.

13                Okay.   Go ahead.

14    BY MR. DRISCOLL:

15           Q    This is cross-examination by Mr. Klayman through

16    page 103, line 8.

17                You're not making an allegation here that I had a

18    sexual affair with Ms. X, are you?

19           A    You told me you were thinking of having sex with

20    her.   So I assumed there was something going on.

21           Q    Notwithstanding the falsity of that, I never told

22    you I did have sex with her, did I?

23           A    No.   You told me you wanted to, and that you were

24    in love with her.

25                MR. DRISCOLL:    That concludes the testimony,
Case 1:19-cv-02793-TSC Document 11 Filed 02/05/20 Page 52 of 61




   EXHIBIT E
        Case
        Case1:19-cv-02793-TSC
             1:06-cv-00670-CKK Document
                               Document11
                                        584Filed
                                             Filed
                                                 02/05/20
                                                   03/18/19Page
                                                            Page531of
                                                                    of61
                                                                       1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LARRY KLAYMAN,
             Plaintiff,
        v.                                                Civil Action No. 06-670 (CKK)
 JUDICIAL WATCH, INC., et al.,
             Defendants.

                                     FINAL JUDGMENT
                                       (March 18, 2019)

       This case was resolved in part by the Court and in part by jury verdict. In the interest of
consolidating the respective determinations in a final appealable Order, it is hereby
       ORDERED that, pursuant to the verdict and prior decisions of this Court, Plaintiff Larry
Klayman not recover for any of his claims against Defendant Judicial Watch, Inc., or any
defendants previously part of this action; and it is further
        ORDERED that, pursuant to the verdict, Counter-Plaintiff Judicial Watch, Inc. recover as
a judgment $2,300,000.00 from Counter-Defendant Larry Klayman, inclusive of prejudgment
interest as to Count II of the Amended Counterclaim; that, pursuant to summary judgment as to
Count I, Counter-Plaintiff Judicial Watch, Inc. recover damages of $69,358.48 and, as of March
18, 2019, prejudgment interest of $63,611.68, for a total recovery under Count I of $132,970.16
from Counter-Defendant Larry Klayman; and that Counter-Plaintiff Judicial Watch, Inc. have and
recover costs from Counter-Defendant Larry Klayman.
        ORDERED that, pursuant to the verdict, Counter-Plaintiff Thomas J. Fitton recover as a
judgment $500,000.00 from Counter-Defendant Larry Klayman and that Counter-Plaintiff Thomas
J. Fitton have and recover costs from Counter-Defendant Larry Klayman.
       SO ORDERED.

       This is a final appealable Order.

Dated: March 18, 2019

                                                       /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge
        Case
        Case1:19-cv-02793-TSC
             1:06-cv-00670-CKK Document
                               Document11
                                        560Filed
                                             Filed
                                                 02/05/20
                                                   03/14/18Page
                                                            Page541of
                                                                    of61
                                                                       8




                            UNITED STA TES J)ISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LARRY KLAYMAN,
     Plaintiff/Counterdefendant,                             Civil Action No. 06-00670
        V.                                                  Judge Colleen Kollar-Kotelly
 JUDICIAL WATCH, INC., et al.,
      Defendants/Counterplaintiffs.




                                    JURY VERDICT FORM
       WE, THE JURY, UNANIMOUSLY FIND AS FOLLOWS:

Larry Klayman v. Judicial Watch

Plaintiff Larry Klayman:

1.     Has Plaintiff Larry Klayman proved by a preponderance of the evidence his claim that

Defendant Judicial Watch, Inc. breached the Confidential Severance Agreement by failing to

make a good faith effort to remove him as the guarantor of a lease for Judicial Watch, Inc.' s

headquarters? (See Claim No. 1 on page 27 of the Jury Instructions.)

                              YES              _,t_ NO
a.     If yes, designate the type of breach:

                              Material         _ _ Simple

a.     If yes, what, if any, nominal damages do you award to Plaintiff Larry Klayman?

       Answer: - - - - - - - - -




                                                 1
        Case
        Case1:19-cv-02793-TSC
             1:06-cv-00670-CKK Document
                               Document11
                                        560Filed
                                             Filed
                                                 02/05/20
                                                   03/14/18Page
                                                            Page552of
                                                                    of61
                                                                       8




2.     Has Plaintiff Larry Klayman proved by a preponderance of the evidence his claim that

Defendant Judicial Watch, Inc. breached the Confidential Severance Agreement by failing to pay

health insurance for his children? (See Claim No. 2 on page 27.)

                               YES             XNo
a.     If yes, what, if any, nominal damages do you award to Plaintiff Larry Klayman?

       Answer:
                 ---------



3.     Has Plaintiff Larry Klayman proved by a preponderance of the evidence his claim that

Judicial Watch, Inc. breached the Confidential Severance Agreement by filing a motion to strike

Plaintiffs appearance in a Florida litigation involving Sandra Cobas after Plaintiff left Judicial

Watch, Inc.?(See Claim No. 3 on page 27.)

                               YES             XNo
a.     If yes, designate the type of breach:

                               Material        _ _ Simple

b.     If yes, what, if any, nominal damages do you award to Plaintiff Larry Klayman?

       Answer: - - - - - - - - -




                                                 2
        Case
        Case1:19-cv-02793-TSC
             1:06-cv-00670-CKK Document
                               Document11
                                        560Filed
                                             Filed
                                                 02/05/20
                                                   03/14/18Page
                                                            Page563of
                                                                    of61
                                                                       8




4.     Has Plaintiff Larry Klayman proved by a preponderance of the evidence his claim that

Judicial Watch, Inc. breached the Confidential Severance Agreement by failing to provide

Plaintiff with access to documents regarding a client Peter Paul? (See Claim No. 4 on page 27.)

                      ----        YES                ___x_     NO

a.     If yes, designate the type of breach:

               Material       _ _ Simple

b.     If yes, what, if any, nominal damages do you award to Plaintiff Larry Klayman?

       Answer:



5.     Has Plaintiff Larry Klayman proved by a preponderance of the evidence his claim that

Judicial Watch breached the Confidential Severance Agreement by disparaging him and

misrepresenting the reasons for his departure from Judicial Watch, Inc.? (See Claim No. 5 on

page 27.)

                              YES              XNo
a.     If yes, designate the type of breach:

                              Material         _ _ Simple

b.     If yes, what, if any, nominal damages do you award to Plaintiff Larry Klayman?

       Answer: - - - - - - - - -




                                                 3
        Case
        Case1:19-cv-02793-TSC
             1:06-cv-00670-CKK Document
                               Document11
                                        560Filed
                                             Filed
                                                 02/05/20
                                                   03/14/18Page
                                                            Page574of
                                                                    of61
                                                                       8




Judicial Watch and Thomas Fitton v. Larry Klayman

Counterplaintiff Judicial Watch, Inc.:



1.      Has Counterplaintiff Judicial Watch proved by a preponderance of the evidence its claim

that Counterdefendant Larry Klayman breached the Confidential Severance Agreement by

failing to repay a debt owed by Klayman & Associates? (See Counterclaim No. 1 on page 28.)

               X-YEs                           NO
a.     If yes, designate the type of breach:

                              Material         X__   Simple

b.     If yes, what, if any, damages do you award to Counterplaintiff Judicial Watch, Inc.?

       Answer:     t    2001 OC/0,       -



2.     Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

claim that Counterdefendant Larry Klayman breached his obligation in the Confidential

Severance Agreement to pay costs and expense arising from his failure to make prompt payment

to Judicial Watch in accordance with paragraphs 10 and 11 of the Confidential Severance

Agreement? (See Counterclaim No. 2 on page 28.)

                       _){_YEs                       NO
a.     If yes, designate the type of breach:

                              Material         X     Simple

b.     If yes, what, if any, damages do you award to Counterplaintiff Judicial Watch, Inc.?

       Answer:      t ZS
                 -~---+-----
                             ()0'0_, -




                                                4
         Case
         Case1:19-cv-02793-TSC
              1:06-cv-00670-CKK Document
                                Document11
                                         560Filed
                                              Filed
                                                  02/05/20
                                                    03/14/18Page
                                                             Page585of
                                                                     of61
                                                                        8




c.      If you awarded damages, do you find that Counterplaintiff Judicial Watch, Inc. is entitled

to prejudgment interest of 6%?




3.      Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

claim that Counterdefendant Larry Klayman infringed Judicial Watch, Inc.'s registered

trademarks: (1) JUDICIAL WATCH and/or (2)"BECAUSE NO ONE IS ABOVE THE LAW''

in violation of the Lanham Act? (See Counterclaim No. 3 on page 28.)

                         _}{_YES                     NO

a.      If yes, please designate which trademarks ( one or both) were infringed.

                         f3c-iA
b.      What, if any, compensatory damages do you award to Counterplaintiff Judicial Watch,

Inc.?

        Answer:     t'    f- J Cl,•   0 0 U _-

4.      Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

claim that Counterdefendant Larry Klayman engaged in unfair competition by direct mail, email

and advertisements including the website supporting the Saving Judicial Watch effort in

violation of the Lanham Act by a false and/or misleading affiliation, connection or association

between Saving Judicial Watch and Judicial Watch? (See Counterclaim No. 4 on page 29.)

                         X-      YES                 NO




                                                 5
            Case
            Case1:19-cv-02793-TSC
                 1:06-cv-00670-CKK Document
                                   Document11
                                            560Filed
                                                 Filed
                                                     02/05/20
                                                       03/14/18Page
                                                                Page596of
                                                                        of61
                                                                           8


,
    5.     Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

    claim that Counterdefendant Larry Klayman engaged in unfair competition by direct mail, email

    and advertisements including the website supporting the Saving Judicial Watch effort in

    violation of the Lanham Act by using false and/or misleading statements? (See Counterclaim

    No. 5 on page 29.)

                             X- YES                               NO

    a.     If yes to either or both of questions no. 4 and 5, what, if any, compensatory damages do

    you award to Counterplaintiff Judicial Watch, Inc.?

           Answer:   ~7_·,_1_,_(!_0_'u~',._l_1_0~0'---·- -


    6.     Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

    claim that Counterdefendant Larry Klayman breached the Confidential Severance Agreement by

    publishing statements that were disparaging to Judicial Watch, Inc.? (See Counterclaim No. 6 on

    page 29.)

                             X         YES                        NO

    a.     If yes, designate the type of breach:

                                       Material              x·   Simple

    b.     If yes, what, if any, compensatory damages do you award to Counterplaintiff Judicial

    Watch, Inc.?

                      / 2_.5_'0~1 _f_C_1 _CI_._·-
           Answer: - ~__




                                                             6
             Case
             Case1:19-cv-02793-TSC
                  1:06-cv-00670-CKK Document
                                    Document11
                                             560Filed
                                                  Filed
                                                      02/05/20
                                                        03/14/18Page
                                                                 Page607of
                                                                         of61
                                                                            8
·,




     7.     Has Counterplaintiff Judicial Watch, Inc. proved by a preponderance of the evidence its

     claim that Counterdefendant Larry Klayman breached the Confidential Severance Agreement by

     using information regarding Judicial Watch, Inc.'s donor or client lists or donor or client data?

     (See Counterclaim No. 8 on page 29.)

                           _){_YES                        NO

     a.     If yes, designate the type of breach:

                                    Material        _Xsimple



     b.     If yes, what, if any, compensatory damages do you award to Counterplaintiff Judicial

     Watch, Inc.?

            Answer:      /J''7'
                              ..J   ooo, -




                                                      7
                   Case
                   Case1:19-cv-02793-TSC
                        1:06-cv-00670-CKK Document
                                          Document11
                                                   560Filed
                                                        Filed
                                                            02/05/20
                                                              03/14/18Page
                                                                       Page618of
                                                                               of61
                                                                                  8
     •
•.


         Counterplaintiff Thomas Fitton:

         8.        Has CounterplaintiffThomas Fitton proved by a preponderance of the evidence his claim

         that Counterplaintiff Larry Klayman breached the Confidential Severance Agreement by

         publishing statements that were disparaging to Mr. Fitton? (See Counterclaim No. 7 on page

         29.)

                                  _J{_YEs                       NO
         a.        If yes, designate the type of breach:

                                          Material         _E Simple

         b.        If yes, what, if any, compensatory damages do you award to CounterplaintiffThomas

         Fitton?

                   Answer:




                          DATE                                         JU~~PERSON




                                                            8
